BASKIN, Judge.
The husband has appealed the Amended Final Judgment of Dissolution of Marriage. We reverse upon a finding that he is entitled to a special equity in the marital home, Landay v. Landay, 429 So.2d 1197 (Fla. 1983); to credit for mortgage payments made from the date of dissolution until the sale of the marital home, Price v. Price, 389 So.2d 666 (Fla. 3d DCA 1980), review denied, 397 So.2d 778 (Fla.1981); to a determination of ownership of specific items of non-marital property, see Lopez v. Lopez, 447 So.2d 898 (Fla. 3d DCA 1983); and, absent evidence demonstrating necessity, to reversal of the requirement that he pay for the child’s attendance at private school.
We remand with directions to the trial court to: award the husband a special equity in the marital home pursuant to Lan-day; provide for a mortgage payment credit to the husband; and determine ownership of specific items of non-marital property. Furthermore, we direct the trial court to review the respective financial positions of the parties and to apply equitable distribution principles to determine the appropriate disposition of this cause. Tronconi v. Tronconi, 466 So.2d 203 (Fla.1985). Upon remand, the parties may present evidence in connection with the need for the child to attend private school.
Reversed and remanded for further proceedings consistent with this opinion.